The defendant, Jack Dodge, was charged jointly with one Jack McDonald by information filed in the district court of Oklahoma county with the crime of robbery with firearms. A severance was granted, the defendant Dodge was tried, convicted and sentenced to serve eight years in the State Penitentiary, and has appealed.
The petition in error with case-made attached was filed in this court on June 16, 1942. On April 28, 1943, said case was assigned for oral argument. No appearance was made on that occasion and no briefs have been filed.
Where the defendant appeals from a judgment of conviction and no briefs are filed, nor argument presented, this court will examine the evidence and ascertain if it *Page 101 
supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed. Epps v. State, 69 Okla. Cr. 460, 104 P.2d 262; Hiett v. State,75 Okla. Cr. 190, 129 P.2d 866.
We have carefully examined the record. The defendant was positively identified as being the man who took $75 from one C. Guy Freeland at the point of a pistol near Freeland's store at 23d and West End avenue in Oklahoma City. The defense was in the nature of an alibi. The proof of the alibi was very strong and supported by statements of two police officers of Oklahoma City, but it raised an issue of fact which has been foreclosed by the verdict of the jury. We have found no fundamental error which would justify a reversal of the judgment of conviction. The defendant was accorded a fair and impartial trial.
The judgment of the district court of Oklahoma county is accordingly affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.